Citation Nr: 0939885	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation benefits under 38 C.F.R. § 
1151 for residuals of a bowel perforation claimed as due to 
VA colonoscopy in July 2007.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for soft tissue masses 
on the neck and right foot, to include as secondary to 
herbicide exposure.

6.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1961 to January 1965.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from February 
2006 and December 2008 rating decisions by the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2009 a Travel Board hearing was held before 
the undersigned; a transcript of that hearing is of record.  
At the hearing, the Veteran submitted additional evidence 
that was not reviewed by the RO.  However, he waived RO 
consideration of the additional evidence, permitting the 
Board to consider such records in the first instance.  See 
38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for a low 
back disability and or erectile dysfunction are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  In July 2007 the Veteran underwent a colonoscopy at a VA 
hospital. 

2.  It is reasonably shown that as a result of that 
colonoscopy his bowel was perforated which was an unforeseen 
consequence of the surgery. 
3.  The Veteran's neck disability was not manifested in 
service; arthritis of the neck was not manifested in the 
first postservice year; and the Veteran's current neck 
disability is not shown to be related to his service.

4.  The Veteran's foot disability was not manifested in 
service or for many years thereafter, and is not shown to be 
related to his service.

5.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.

6.  Soft tissue masses on the neck and right foot were not 
manifested in service and are not shown to be related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 are met for residuals of a bowel 
perforation as additional disability due to VA colonoscopy in 
July 2007.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.361 (2009).

2.  Service connection for a neck disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

4.  Service connection for a foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  Service connection for soft tissue masses on the neck and 
right foot is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination herein constitutes a full grant 
of the claim for benefits under 38 U.S.C.A. § 1151, there is  
no reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.  

Regarding the service connection claims decided herein, the 
Veteran was advised of VA's duties to notify and assist in 
the development of those claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An August 2005 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record.  While he was not specifically 
advised of the criteria for rating neck disabilities, foot 
disabilities and soft tissue masses, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and this 
decision does not do so.  The Veteran does not allege that 
notice has been less than adequate.

The Veteran's service treatment records (STRs) and available 
postservice treatment records have been secured.  All 
evidence constructively of record (VA medical records) 
pertaining to these issues has been secured.  The Veteran has 
not identified any pertinent evidence that remains 
outstanding.  As will be discussed below, no additional 
development, as for medical opinions or examinations, is 
indicated for the claims decided below.  The Board is 
satisfied that evidentiary development as to these issues is 
complete; VA's duty assist is met.

II.  Benefits Under 38 U.S.C.§ 1151.

The Veteran contends that as a result of a colonoscopy at a 
VA hospital in July 2007, his bowel was perforated.  

When a veteran suffers additional disability or death as the  
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  For claims filed on or after 
October 1, 1997, as in this case, the claimant must show that 
the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. 
§ 3.361(b).  To establish actual causation, the evidence must 
show that the hospital care, medical or surgical treatment, 
or examination resulted in the veteran's additional 
disability.  Merely showing that a veteran received treatment 
and subsequently incurred an additional disability does not 
establish causation.  38 C.F.R. § 3.361(c).  The proximate 
cause of additional disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d).  To 
establish that the proximate cause of the claimant's 
disability was some instance of fault on VA's part, the 
evidence must show that VA providers failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished the care without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  
Whether the proximate cause of the veteran's additional 
disability was an event not reasonably foreseeable is 
determined on a case-by-case basis depending on what a 
reasonable health care provider would have foreseen.  The  
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment  
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures.  38 C.F.R. § 3.361(d)(2). 

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b).  Reasonable doubt is 
defined as an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  Reasonable doubt means a substantial doubt within the 
range of probability, not pure speculation or a remote 
possibility.  

VA treatment records show that the Veteran was seen in June 
2007 with complaints of rectal bleeding for years.  In the 
past, the source of the bleeding had been managed by draining 
and packing the lesion.  However, the bleeding persisted.  A 
colonoscopy was suggested to further evaluate the source of 
the bleeding.  He apparently signed a consent form for the 
procedure.  No specific medical risks secondary to the 
procedure are noted in the record.

On July 25, 2007, the Veteran underwent a colonoscopy at a VA 
hospital.  He was discharged that day.  

On July 26, 2007, the Veteran presented to the ER with 
abdominal bloating and pain.  A CT scan revealed large 
amounts of intraperitoneal air; findings were worrisome for a 
right colon perforation secondary to the colonoscopy.  The 
Veteran elected to have surgery to resolve the situation.  He 
signed an informed consent for that surgery, which advised 
him of the risks of bleeding, infection, bowel 
injury/resection and abscess.  Surgery revealed a perforated 
colon.  A right hemicolonectomy was performed.  A wound 
infection ultimately required that the wound be reopened and 
managed with a wound vac.  The Veteran was discharged from 
the hospital in August 2007.

There is evidence that the Veteran had additional disability 
as a result of the July 2007 colonoscopy performed at a VA 
facility.  As noted above, the July 26, 2007 CT scan revealed 
that the Veteran's bowel had been perforated during the 
colonoscopy.  There is no medical opinion of record 
specifically to the contrary.  

Having concluded that the residuals of a bowel perforation is 
additional disability due to VA colonoscopy, the Board 
proceeds to consideration of the further requirements 
necessary to establish § 1151 entitlement.  A review of the 
record did not reveal that prior to the July 2007 colonoscopy 
the Veteran was advised that a perforated bowel was an 
anticipated or expected consequence of the procedure.  (He 
was informed that a perforated bowel was a risk of the July 
26, 2007 surgery, but this surgery occurred after the 
colonoscopy had perforated the bowel.)  Consequently, it may 
reasonably be found that the perforated bowel (and subsequent 
surgery and recuperation time) was an event not reasonably 
foreseeable.  

In light of the foregoing, the Board concludes that all of 
the legal requirements for establishing entitlement to 
benefits under 38 U.S.C.A. § 1151 are met, and that the award 
of such benefits for residuals of a bowel perforation as 
additional disability resulting from VA colonoscopy in July 
2007 is warranted.


III.  Service Connection 

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic diseases, (to 
include, as pertinent here, osteoarthritis) may be presumed 
to have been incurred in service if manifest to a compensable 
degree within a specified period of time after discharge from 
service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  The VA General Counsel has determined that 38 
C.F.R. § 3.313(a) requires that an individual must have 
actually been present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97.  The Federal Circuit has upheld 
this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. 
Cir. 2008).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service. 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The Secretary of the Department of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions: hepatobiliary cancers; oral, nasal, and 
pharyngeal cancer; bone and joint cancer; skin cancers 
(melanoma, basal, and squamous cell); breast cancer; female 
reproductive system cancer (cervix, uterus, ovary); 
testicular cancer; urinary bladder cancer; renal cancer; 
leukemia (other than chronic lymphocytic leukemia); abnormal 
sperm characteristics and infertility; spontaneous abortion; 
neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; birth defects (other than spina bifida) in 
offspring of exposed individuals; childhood cancer (including 
acute myelogenous leukemia) in offspring of exposed 
individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; 
and effects of thyroid homeostasis.  See Health Outcomes Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. No. 32,395 (June 12, 2007).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

A.  Neck and Feet

The Veteran's STRs, including a January 1965 separation 
examination report, are silent as to any disabilities of the 
neck or feet.  

Following service, the Veteran's VA outpatient treatment 
records show ongoing treatment for plantar fasciitis 
beginning in the 1990s.  A February 2006 physical therapy 
consultation report notes the Veteran's complaints of neck 
pain; X-rays showed degenerative disc of the cervical spine, 
as well as right neural foramen due to bony proliferative 
changes.

The record does not contain any evidence that the Veteran's 
neck and/or foot disabilities were manifested in service; in 
fact, (as noted above) these disabilities were not diagnosed 
until many years after service.  Consequently, service 
connection for such disabilities on the basis that they 
became manifest in service (or, for osteoarthritis, became 
manifest to a compensable degree within one year of discharge 
from service) is not warranted.

The Veteran may still establish service connection for a neck 
disability and a foot disability by competent and probative 
evidence showing that such disabilities are somehow related 
to service.  However, the first diagnoses of these 
disabilities were over 20 years after the Veteran's discharge 
from active duty.  Such a long time interval between service 
separation and the earliest documentation of the diseases is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  This is because any such 
medical opinion would not establish the existence of an 
injury in service to which current disabilities could be 
related, nor produce evidence supporting a nexus between 
current disability and service (e.g., continuity of 
complaints).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).

The preponderance of the evidence is against these claims; 
hence, they must be denied.

B.  Soft Tissue Masses 

The Veteran's service personnel records show he served in the 
Marine Corps aboard the USS Alamo in August and September 
1964.  There is no evidence that he ever disembarked and set 
foot on land in Vietnam.  

The Veteran's STRs, including his January 1965 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnoses of soft tissue masses of 
the neck and right foot.

Following service, a September 2002 VA outpatient treatment 
record notes a finding of a lipoma on the neck.  In December 
2002, the lipoma was resected.  A March 2006 podiatry report 
notes a finding of a lesion on the right foot.  In April 
2006, the lesion was excised.

It is not in dispute that the Veteran had soft tissue masses 
removed from his neck and right foot following service.  
However, it is neither alleged, nor shown by the record, that 
either of these disabilities was manifested in service; nor 
is there any medical opinion in the record that directly 
relates the Veteran's soft tissue masses to service or to any 
event therein.  Accordingly, service connection for such 
diseases on the basis that they became manifest in service 
and persisted is not warranted.

The Veteran alleges that his soft tissue masses resulted from 
exposure to Agent Orange in service.  He does not allege, nor 
do his service personnel records show, that his "service 
involved duty or visitation in the Republic of Vietnam."  
Rather, he served in the Marine Corps in waters off the shore 
of Vietnam.  The Board is bound by VA's General Counsel 
Opinion (and the Federal Circuit's decision in Haas v. Peake, 
525 F. 3d. 1168 (Fed. Cir. 2008) upholding that 
determination) that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97.  Consequently, the Veteran's claims seeking 
service connection are not within the purview of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (which provides for establishing 
service connection for diseases on a presumptive basis based 
on herbicide exposure therein for veterans who served on land 
in Vietnam).  (Here, the Board also notes that the Veteran's 
soft tissue masses (diagnosed as a lipoma and a lesion in 
this case) are not enumerated among the diseases the 
Secretary has determined are related to herbicide (Agent 
Orange) exposure.  See 38 C.F.R. § 3.309(e).  So again, the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply.)

The Veteran may still establish service connection for soft 
tissue masses of the neck and right foot by affirmative and 
competent evidence that such diseases are related to his 
service or some event therein.  However, the first evidence 
of a diagnosis of either disability, as noted above, is more 
than 35 years after the Veteran's service.  Such a long 
interval between service and the initial diagnosis is, of 
itself, a factor against a finding that these disabilities 
are service-related.  Furthermore, there is no competent 
evidence that links these disabilities to the Veteran's 
service.  The Board finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  This is because any such 
medical opinion would not establish the existence of an 
injury or disease in service to which current disabilities 
could be related, nor produce evidence supporting a nexus 
between current disability and service (e.g., continuity of 
complaints).  Paralyzed Veterans of America, supra.

The Veteran's belief that his soft tissue masses are related 
to Agent Orange exposure in service is not competent 
evidence, as he is a layperson, untrained in establishing a 
medical diagnosis or determining medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
preponderance of the evidence is against a finding that the 
soft tissue masses are in any way related to his active 
service.  Accordingly, service connection for this disability 
must be denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 is granted 
for a bowel perforation and residuals as additional 
disability due to VA colonoscopy in July 2007.

Service connection for a neck disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for soft tissue masses on the neck and 
right foot, to include as secondary to herbicide exposure, is 
denied. 


REMAND

The Veteran also seeks service connection for a low back 
disability.  His STRs reveal that in April 1964 he was seen 
with complaints of low back pain and stiffness after lifting 
a heavy object.  Examination revealed moderate muscle spasm.  
The diagnosis was strain.  The Veteran's subsequent STRs, 
including a January 1965 separation examination report, are 
silent for complaints or findings of low back disability.  A 
February 2007 VA examination report notes a diagnosis of 
lumbar spondylosis.  During the examination, the Veteran 
stated that he was treated for low back problems at Giles 
Regional Hospital in the 1960s and 1970s and at Montgomery 
Regional Hospital.  These potentially critical records have 
not been associated with the claims file.  To ensure that all 
outstanding records are secured, the Veteran should be asked 
to identify any additional treatment he has received for his 
low back disability, and to provide authorizations for 
outstanding private records to be released to VA.  (The 
Veteran is advised that the consequence of a failure to 
respond to a request for evidence sought in connection with 
his claim within 1 year of the date of the request 
(specifically including in this case the authorization forms 
for private records) is that the claim will be considered 
abandoned under 38 C.F.R. § 3.158(a)).

During the July 2009 Travel Board hearing, the Veteran raised 
the issue of entitlement to service connection for diabetes 
mellitus.  This issue has not been developed for appellate 
review; it is referred to the RO for appropriate action.  
Moreover, in testimony during the Travel Board hearing the 
Veteran claimed that his erectile dysfunction is secondary to 
his diabetes mellitus.  As the matter of entitlement to 
service connection for erectile dysfunction is inextricably 
intertwined with the claim of service connection for diabetes 
mellitus, the diabetes claim must be addressed prior to the 
final adjudication of the erectile dysfunction claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding 
that two or more issues are inextricably intertwined if one 
claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter asking him to identify any private 
treatment or evaluation he has had for 
his low back disability, and to provide 
any releases necessary to obtain records 
of such treatment or evaluation.  The RO 
should specifically request from the 
Veteran authorization forms for release 
of treatment records from Giles Regional 
Hospital in the 1960s and 1970s and at 
Montgomery Regional Hospital.  In this 
regard, the Veteran should be reminded of 
the provisions of 38 C.F.R. § 3.158(a).  
If he responds, the RO should secure for 
the claims file copies of all records of 
the Veteran's treatment.  If such records 
are not available, the Veteran and his 
representative should be so notified. 

2.  Thereafter, the RO should review the 
Veteran's claims file and determine 
whether he is entitled to service 
connection for diabetes mellitus.  If 
service connection is denied, and the 
Veteran files a timely notice of 
disagreement with such determination, the 
RO should issue an appropriate SOC and 
notify the Veteran that that matter will 
be before the Board only if a timely 
substantive appeal is submitted.

3.  Thereafter, the RO should arrange for 
any further development deemed necessary 
in the matter of entitlement to service 
connection for erectile dysfunction, to 
include ordering a VA examination, or 
seeking a medical advisory opinion.

4.  The RO should then re-adjudicate the 
claims remaining on appeal.  If any 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


